UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6261



DELTON ASHBURN,

                                              Plaintiff - Appellant,

          versus


RON CHERRY, Superintendent Hampton Roads
Regional Jail; ERIC JONES, Lieutenant Hampton
Roads Regional Jail; TONYA HATCHETT, Captain
Hampton Roads Regional Jail; BLOSO KALONGO;
RALPH ABLASEAU; NSEKENNE KOLONGO, Doctors
Hampton Roads Regional Jail,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-00935-LMB)


Submitted:   July 31, 2007                 Decided:   August 16, 2007


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Delton Ashburn, Appellant Pro Se. Jeff Wayne Rosen, Lisa Ehrich,
PENDER & COWARD, PC, Virginia Beach, Virginia; Coreen Antoinette
Bromfield, RAWLS & MCNELIS, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Delton Ashburn appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.               See Ashburn v.

Cherry, No. 1:06-cv-00935-LMB (E.D. Va. filed Jan. 23, 2007;

entered Jan. 25, 2007). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -